DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted September 9, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,504,740 to Murakami.
In Reference to Claim 1#
Murakami teaches:
	A Magnus rotor, located in flowing fluid (air) and driven to rotate by a power source (driving motor 15), the Magnus rotor comprising:
	a Magnus rotor main body comprising:
	a cylinder side wall (5);
	a first end (not numbered, left end in Figure 10) disposed in one end of the cylinder side wall; and
	a second end (not numbered, right end in Figure 10) disposed in the other end of the cylinder side wall and opposite to the first end, wherein a connection line (not shown, imaginary line extending from first end to second end) between a first center point (not shown, imaginary point in middle of first end) of the first end and a second end point (not shown, imaginary point in middle of second end) of the second end is formed as an axis (axis of rotation of the Magnus rotor), and the Magnus rotor is rotated around the axis; and
	a first blade assembly comprising a plurality of first blades (6f), wherein the plurality of first blades are disposed around the first end and adjacent to the first end, each first blade is inclined toward a first direction, a first gap (not numbered, space between adjacent first blades) is formed between each two adjacent first blades, each first gap is formed as a first flowing channel for allowing the fluid to flow therethrough 

    PNG
    media_image1.png
    342
    602
    media_image1.png
    Greyscale

In Reference to Claim 2#
Murakami teaches:
	The Magnus rotor of claim 1, wherein each first blade comprises a leading edge (not numbered, see annotated Figure 10 below) and a trailing edge (not numbered, see annotated Figure 10 below), the leading edge of the first blade is located on a leading side (not numbered, see annotated Figure 10 below) of the first blade according to a rotation direction of the Magnus rotor, and the trailing edge of the first blade is located on a trailing side (not numbered, see annotated Figure 10 below) of the first blade according to the rotation direction of the Magnus rotor (see annotated Figure 10 below). 

    PNG
    media_image2.png
    331
    553
    media_image2.png
    Greyscale

In Reference to Claim 3#
Murakami teaches:
	The Magnus rotor of claim 2, wherein the leading edge of each first blade is inclined toward the second end with respect to the trailing edge of the corresponding first blade, the trailing edge of each first blade is inclined away from the second end with respect to the leading edge of the corresponding first blade, in order that a lift force resulting from the Magnus rotor is increased (see column 13, lines 51-62). 

Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 further limits claim 2 by defining the inclination of the leading and trailing edges which results in the lift force from the Magnus effect being reduced. The prior art 
	Claim 5 further limits claim 1 by adding a fairing to the first end for reducing drag of the first blade assembly. The prior art of record fails to teach a fairing.
	Claim 6 depends from claim 5 and contains its limitations and therefore would be allowable for the same reason.
	Claim 7 further limits claim 1 by adding an install portion to the Magnus rotor main body and a plurality of connection portions to the first blade assembly, wherein the install portion controls each connection portion to change an inclination angle of each first blade. The prior art of record fails to teach the combination of features. Murakami fails to teach an install portion and a plurality of connection portions. 
	Claims 8 and 9 depend from claim 7 and contain its limitations and therefore would be allowable for the same reason.
	Claim 10 further defines claim 1 by adding an install portion which is rotated independently and has a power source, wherein a rotation speed and a rotation direction of the first blade assembly are controlled by the power source. The prior art of record fails to teach the combination of features. 
	Claim 11 further limits claim 1 by adding a second blade assembly comprising a plurality of second blades disposed at the second end and inclined toward a second direction. The prior art of record fails to teach a second blade assembly at the second end. Murakami only teaches a first blade assembly at the first end. 
	Claims 12-20 depend from claim 11 and contain its limitations and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0038915 to Murakami teaches a Magnus rotor comprising a first plurality of blades which spirals around the entire Magnus rotor cylinder side wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745